DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 03/15/2022.
Claims 1, 5, 6, 8, 11, 15, 17, and 19 have been amended.
Claims 23 and 24 have been added.
Claims 21 and 22 have been canceled.
Claims 1-3, 5-13, 15-20, 23, and 24 are currently pending and have been examined.

















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 03/15/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



s 1-3, 5-7, 9-13, 15-20, 23, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renfroe (USPGP 2015/0073925 AQ1), hereinafter RENFROE, in view of Brendley et al. (USPGP 2006/0171570 A1), hereinafter BRENDLEY, and further in view of Raimbeault (USPGP 2009/0106085 A1), hereinafter RAIMBEAULT.

Claims 1, 11, 19:
RENFROE as shown below discloses the following limitations:
sensing data by one or more sensors located at or near a first facility…;(seat least paragraphs 0057, 0058, 0194)
adding the sensed data to a set of stored data associated with the first facility; (see at least paragraphs 0007, 0037, 0042, 0084, 0114, 0127, 0130, 0194)
determining customer demographics of the first facility based on the sensed data, (see at least paragraphs 0007, 0037, 0042, 0064, 0108, 0114, 0127, 0130, 0194)
receiving transaction data for the first facility from one or more computing systems at the first facility; (see at least paragraphs 0037, 0042, 0084, 0114, 0127, 0130, 0194)
identifying a second facility having customer demographics and type of customer declassifications with a pre-defined degree of similarity to customer demographics and type of customer classifications of the first facility; (see at least paragraphs 0037, 0042, 0084, 0114, 0127, 0130, 0194)
comparing transaction data of the second facility with the transaction data of the first facility; (see at least paragraphs 0037, 0042, 0084, 0114, 0127, 0130, 0194)
determining an improvement or change in item assortment at the first facility based on the comparison indicating that sales associated with the item assortment at the first facility is less than sales associated with corresponding item assortment at the second facility. (see at least paragraphs 0116, 0156, 0194, 0195)
RENFROE does not specifically disclose:
the one or more sensors including image capturing sensors, the sensed data indicating customer traffic.  
However, BRENDLEY, in at least paragraphs abstract, 0003, 0005-0007, 0010, 0011, and 0015 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and RENFROE with the technique of BRENDLEY because, “Modern retail outlet design generally requires accurate knowledge of consumer traffic patterns.  High value goods are place in areas that increase their prominence and sales opportunities.  An example of this is the placement of the meat and deli counters at the end of the aisles in most grocery stores.  As shoppers move up and down the aisles they are given repeated opportunities to view the meat and deli counters, thus increasing the probability that they will either remember some item that they may need or even be enticed by the display to purchase these high margin products.  In addition, traffic flow is important for generating a pleasing shopping experience.  The competition for shelf space in some high-volume outlets is keen, and a knowledge of shopper traffic patterns permits good design of permanent shelving and temporary displays that maximize shelf space while minimizing congestion at peak traffic flow rates.” (BRENDLEY: paragraph 0015).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of RENFROE/BRENDLEY does not specifically disclose:
for each single customer, classifying the single customer as either an individual customer shopping on behalf of an individual or a group customer shopping on behalf of a group  
determining customer demographics of the first facility based on the sensed data, wherein the customer demographics one or more types of customers comprise the individual customer and the group customer;
RAIMBEAULT, however, in at least paragraphs 0033, 0036, and 0059 discloses individual shoppers (consumers) as well as shopping groups, demographic analysis, and time of day metrics. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are RENFROE/BRENDLEY with the technique of RAIMBEAULT because, “Modern retail outlet design generally requires accurate knowledge of consumer traffic patterns.  High value goods are place in areas that increase their prominence and sales opportunities.  An example of this is the placement of the meat and deli counters at the end of the aisles in most grocery stores.  As shoppers move up and down the aisles they are given repeated opportunities to view the meat and deli counters, thus increasing the probability that they will either remember some item that they may need or even be enticed by the display to purchase these high margin products.  In addition, traffic flow is important for generating a pleasing shopping experience.  The competition for shelf space in some high-volume outlets is keen, and a knowledge of shopper traffic patterns permits good design of permanent shelving and temporary displays that maximize shelf space while minimizing congestion at peak traffic flow rates.” (BRENDLEY: paragraph 0015).   Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2, 12, 20:
The combination of RENFROE/BRENDLEY/RAIMBEAULT discloses the limitations as shown in the rejections above.  RENFROE further discloses automatically generating orders for inventory for the first facility based on the determined improvement or change in the item assortment at the first facility. See at least paragraphs 0036, 0037.



Claims 3, 13:
The combination of RENFROE/BRENDLEY/RAIMBEAULT discloses the limitations as shown in the rejections above.  RENFROE further discloses:
retrieving item placement information for the first facility and for the second facility from a database;
analyzing the item placement information for the first facility and the second facility; and determining an improvement or change in the item placement at the first facility based on the transaction data of the second facility.
See at least paragraph 0194.

Claims 5, 15:
The combination of RENFROE/BRENDLEY/RAIMBEAULT discloses the limitations as shown in the rejections above.  RENFROE further discloses the determining of the customer demographics includes a using timestamp associated with the sensed data. See at least paragraphs 0007, 0073.

Claim 6:
The combination of RENFROE/BRENDLEY/RAIMBEAULT discloses the limitations as shown in the rejections above.  RENFROE further discloses the second facility identified as having the customer demographics with the pre-defined degree of similarity also has at least one of similar store demographics as the first facility, has similar items for sale as the first facility, and has similar numbers of transactions taking place as the first facility.  See at least paragraph 0194.








Claims 7, 16:
The combination of RENFROE/BRENDLEY/RAIMBEAULT discloses the limitations as shown in the rejections above.  BRENDLEY further discloses:
the one or more sensors at the first facility include foot sensors disposed at an entrance of the first facility, and the foot sensors are configured to sense a number of footsteps entering the store, wherein the number of footsteps correlates to the customer traffic at the first facility.  
RENFROE with the technique of BRENDLEY because, “Modern retail outlet design generally requires accurate knowledge of consumer traffic patterns.  High value goods are place in areas that increase their prominence and sales opportunities.  An example of this is the placement of the meat and deli counters at the end of the aisles in most grocery stores.  As shoppers move up and down the aisles they are given repeated opportunities to view the meat and deli counters, thus increasing the probability that they will either remember some item that they may need or even be enticed by the display to purchase these high margin products.  In addition, traffic flow is important for generating a pleasing shopping experience.  The competition for shelf space in some high-volume outlets is keen, and a knowledge of shopper traffic patterns permits good design of permanent shelving and temporary displays that maximize shelf space while minimizing congestion at peak traffic flow rates.” (BRENDLEY: paragraph 0015).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 9, 10, 18:
The combination of RENFROE/BRENDLEY/RAIMBEAULT discloses the limitations as shown in the rejections above.  BRENDLEY further discloses:
the one or more sensors at the first facility include acoustic sensors disposed at a shopping cart or shopping basket, and the acoustic sensors are configured to detect sounds indicative of a number of footsteps near the shopping cart or shopping basket, wherein the number of footsteps correlates to the customer traffic at the first facility.
the one or more sensors at the first facility are part of a sensor system, wherein the sensor system is one of a suspension load analysis system, emission sensors system, cart corral analysis system, or video analysis of floor mats.
See at least paragraph 0018.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENFROE with the technique of BRENDLEY because, “Modern retail outlet design generally requires accurate knowledge of consumer traffic patterns.  High value goods are place in areas that increase their prominence and sales opportunities.  An example of this is the placement of the meat and deli counters at the end of the aisles in most grocery stores.  As shoppers move up and down the aisles they are given repeated opportunities to view the meat and deli counters, thus increasing the probability that they will either remember some item that they may need or even be enticed by the display to purchase these high margin products.  In addition, traffic flow is important for generating a pleasing shopping experience.  The competition for shelf space in some high-volume outlets is keen, and a knowledge of shopper traffic patterns permits good design of permanent shelving and temporary displays that maximize shelf space while minimizing congestion at peak traffic flow rates.” (BRENDLEY: paragraph 0015).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 23, 24:
The combination of RENFROE/BRENDLEY/RAIMBEAULT discloses the limitations as shown in the rejections above.  RAIMBEAULT further discloses:
the classification of the single customer is based on a particular time of day the sensed data was acquired.
the single customer is additionally classified as a working customer or a non-working customer based on a particular time of day the sensed data was acquired.  
See in at least paragraphs 0033, 0036, and 0059 discloses individual shoppers (consumers) as well as shopping groups, demographic analysis, and time of day metrics. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENFROE/BRENDLEY with the technique of RAIMBEAULT because, “Modern retail outlet design generally requires accurate knowledge of consumer traffic patterns.  High value goods are place in areas that increase their prominence and sales opportunities.  An example of this is the placement of the meat and deli counters at the end of the aisles in most grocery stores.  As shoppers move up and down the aisles they are given repeated opportunities to view the meat and deli counters, thus increasing the probability that they will either remember some item that they may need or even be enticed by the display to purchase these high margin products.  In addition, traffic flow is important for generating a pleasing shopping experience.  The competition for shelf space in some high-volume outlets is keen, and a knowledge of shopper traffic patterns permits good design of permanent shelving and temporary displays that maximize shelf space while minimizing congestion at peak traffic flow rates.” (BRENDLEY: paragraph 0015).   Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over RENFROE/BRENDLEY/RAIMBEAULT and further in view of Yoo et al. (US 6,107,942 A), hereinafter YOO.

Claims 8 and 17:
The combination of RENFROE/BRENDLEY/RAIMBEAULT discloses the limitations as shown in the rejections above.  YOO further discloses the one or more weight sensors disposed in a parking lot of the first facility to detect a weight of a vehicle…See at least column 2, lines 51-65.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RENFROE/BRENDLEY/RAIMBEAULT with the technique of YOO because, “The present invention has advantages both for the users of the facility and for the managers or owners of parking facilities.  For users, the present invention includes graphical displays at various locations in the facility to quickly and thoroughly inform the user regarding the location of available parking spaces, so that the user can locate an advantageous and convenient parking spot without wasting time and fuel.  For owners or operators of parking facilities, the present invention provides the advantage of advertising, which can generate revenues to offset the cost of installation and operation of the system.  In addition, the system of the present invention provides statistical information to the owner/operator regarding space utilization and can assist the operator in identifying abandoned vehicles which have been parked too long at a single location.  The system of the present invention further includes a sensing arrangement for detecting the availability of parking spaces which is believed to provide greater reliability as compared to sensing arrangements in the prior art..” (YOO: column 1, lines 38-55).  Moreover, each of the elements KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
TRANSPORTATION RESEARCH BOARD. QUANTIFYING THE BENEFITS OF SEPARATING PEDESTRIANS AND VEHICLES. (1978). Retrieved online 05/08/2021.
http://onlinepubs.trb.org/Onlinepubs/nchrp/nchrp_rpt_189.pdf
Ian MacKenzie et al. How retailers can keep up with consumers.  (October 1, 2013).  Retrieved online 11/13/2021.  https://www.mckinsey.com/industries/retail/our-insights/how-retailers-can-keep-up-with-consumers

Foreign Art:
HWANG et al. (JP 2010/042808 A).  HWANG et al.  generally discloses a method/system that by and large reads on and is related to the instant invention.  “To provide a passenger distinguishing apparatus capable of improving an assembling process, reducing costs and enhancing the durability of sensors. The passenger distinguishing apparatus includes: a plurality of lower brackets that are fixed to a floor of a vehicle room; upper brackets that assist mounting of a passenger seat disposed at an upper part of the lower brackets; and a plurality of sensors that are disposed between the lower brackets and the upper brackets to detect the weight of a passenger seated in the passenger seat.  In the upper end part and lower end part of the sensors, male screw thread are formed so as to be bolt-fastened to fastening holes formed at each of the lower brackets and the upper brackets.  In at least one of the upper end part and the lower end part of the sensors, a damper is formed for absorbing assembling tolerance of the sensors while being fixed by contacting with nuts tightened and fixed to a portion in which the male screw threads are formed.”.

AWANO, TOSHIMASA.  (JP 05046625 A).  AWANO, TOSHIMASA   generally discloses a method/system that by and large reads on and is related to the instant invention. “To attain unmanned control, to realize 24 hour operation, to facilitate the parking of a user too, and to attain the reduction of cost as well in the management system of the parking lot annexed to a large-scale store like a department store, etc. A supervisory monitor 2 and a data base 3 are connected to a CPU 1 for operation management, and the CPU 1 is provided with an AI knowledge base and an expert system in it.  The CPU 1 is connected to a car sensor 8 installed on the ceiling of the parking lot or ground through a PC 4, and grasps a using state at present from the information of a car 9 detected by the car sensor 8.  When a customer intending to use this parking lot appears, the CPU 1 issues a parking ticket on which the block name and the parking position number of a proper parking position decided from the using state at present and entry time are printed from a ticket issuing machine 6, and opens an entrance and exit gate.  After use, when the parking ticket is inserted into a charge collecting machine 5, a prescribed charge by a magnetic tape, etc., is displayed, and it is adjusted by automatic payment.”

KOBORI et al. (JP 2009/249157 A).  KOBORI et al. generally discloses a method/system that by and large reads on and is related to the instant invention. “To provide a detector of the number of persons which is capable of accurately detecting the number of persons getting in the elevator, the number of persons getting off the elevator, and the number of persons onboard the elevator. The number of persons passing through an entrance/exit of a car 6 of an elevator is detected by a passing person number detection means of a detector 1 of the number of persons based on the result of output of a photoelectric sensor 3.  The advancing direction of a user passing through the entrance/exit of the car 6 of the elevator is detected by an advancing direction detection means of the detector 1 of the number of persons based on the result of output of a weight sensor 2.  Based on the detected number of the persons passing through the entrance/exit, and the advancing direction of users passing through the entrance/exit, the number of the persons getting in the car 6 of the elevator, the number of the persons getting off the car 6 of the elevator, and the number of the persons onboard the car 6 of the elevator are detected.”

03/15/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)